Case 9:20-cv-81675-AHS Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

  LILIANNE PEREZ,

               Plaintiff,                                     CASE NO. 9:20-cv-81675

  v.                                                          JURY TRIAL DEMANDED

  MIDLAND CREDIT MANAGEMENT, INC.,

               Defendant.
                                                      /


                                            COMPLAINT

          NOW comes LILIANNE PEREZ (“Plaintiff”), by and through the undersigned counsel,

 complaining as to the conduct of MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”), as

 follows:

                                       NATURE OF THE ACTION

       1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

 (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

 is conferred upon this Court by 15 U.S.C §1692, as well as 28 U.S.C. §§1331 and 1337, as the

 action arises under the laws of the United States.

       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

 in the Southern District of Florida and a substantial portion of the events or omissions giving rise

 to the claims occurred within the Southern District of Florida.

                                               PARTIES
Case 9:20-cv-81675-AHS Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 6



        4. Plaintiff is a consumer over 18 years-of-age residing in Palm Beach County, Florida, which

 is within the Southern District of Florida.

        5. Defendant is a collection company that claims to, “specialize in servicing accounts that

 have fallen behind and have been charged off by the lender.”1 Defendant is incorporated in the

 State of Kansas and maintains its principal place of business at 3111 Camino Del Rio North, Suite

 1300, San Diego, California 92108.

        6. Defendant acted through its agents, employees, officers, members, directors, heirs,

 successors,       assigns,    principals,   trustees,   sureties,   subrogees,   third-party   contractors,

 representatives and insurers at all times relevant to the instant action.

                                   FACTS SUPPORTING CAUSES OF ACTION

        7. The instant action arises out of Defendant’s attempt to collect upon an outstanding debt

 (“subject debt”) that Plaintiff allegedly owed to Credit One Bank, N.A. (“Credit One Bank”).

        8.   Plaintiff used her Credit One Bank credit card to finance the purchase of various

     household and personal items.

        9.   Upon information and belief, after Plaintiff’s purported default, the subject debt was

     charged off by Credit One Bank and eventually sold to Defendant for collection purposes.

        10. Sometime in August of 2019, Plaintiff spoke to one of Defendant’s representative and

     discussed a potential payment plan. However, Plaintiff and Defendant were unable to reach a

     payment agreement during this call.

        11. Thereafter, on or around August 24, 2020, Defendant mailed or caused to be mailed a

     collection letter to Plaintiff.




 1
     https://www.midlandcredit.com/who-is-mcm/
Case 9:20-cv-81675-AHS Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 6



     12. Defendant’s August 24th letter was enclosed in envelope that prominently displayed the

  words “TIME SENSITIVE DOCUMENT” on the exterior in bold font.

     13. Plaintiff immediately opened the envelopes upon reading “TIME SENSITIVE

 DOCUMENT.”

     14. The envelope’s inclusion of the words “TIME SENSITIVE DOCUMENT” on the

 exterior created a false sense of urgency for Plaintiff who was unable to address the subject debt,

 in turn creating unnecessary distress in Plaintiff.

     15. In the body of the August 24th letter, Defendant stated “on August 21, 2020, you agreed to

 pay MCM $490.63 by making a single payment via debit card. This agreement will resolve your

 account.”

     16. Plaintiff was shocked and confused by Defendant’s letter as she had never agreed to a

 payment plan.

     17. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to confusion and aggravation.

     18. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

 violations of law, and has further suffered a violation of her federally protected interests as a result

 of Defendant’s conduct.

     19. Plaintiff was further subjected to deceptive and misleading conduct by Defendant, which

 materially impacted and shaped her reaction and course of conduct in response to Defendant’s

 collection efforts.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

     20. Plaintiff repeats and alleges paragraphs 1 through 19 as though fully set forth herein.

     21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
Case 9:20-cv-81675-AHS Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 6



    22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

 uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    23. Defendant is engaged in the business of collecting or attempting to collect, directly or

 indirectly, defaulted debts owed or due or asserted to be owed or due to others.

    24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

 due or asserted to be owed or due to another for personal, family, or household purposes.

          a. Violations of the FDCPA § 1692e

    25. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    26. In addition, this section enumerates specific violations, such as:

              “The use of any false representation or deceptive means to collect or attempt to
              collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
              §1692e(10).

    27. Defendant violated §§1692e and e(10) when it used deceptive means to collect and/or

 attempt to collect the subject debt. Specifically, it was deceptive for Defendant to implicitly

 represent that it could include the words “TIME SENSITIVE DOCUMENT” printed on

 envelope letter dated August 24, 2020. The FDCPA specifically prohibits debt collectors from

 including this type of language on its envelopes and letters, thus Defendant acted deceptively by

 including it in clear violation of the FDCPA.

    28. Defendant further violated §§1692e and e(10) by stating in its August 24th collection letter

 that Plaintiff had agreed make a payment of $490.63 to Defendant when Plaintiff did not agree to

 such a payment arrangement. Defendant’s August 24th collection letter only served to worry and

 confuse Plaintiff. Defendant’s goal was to deceptively extract payment from Plaintiff with its false

 statement.
Case 9:20-cv-81675-AHS Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 6



         b. Violations of FDCPA § 1692f

    29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

 or unconscionable means to collect or attempt to collect any debt.”

    30. In addition, this section enumerates specific violations, such as:

            “Using any language or symbol, other than the debt collector’s address, on
            any envelope when communicating with a consumer by use of the mails or
            by telegram, except that a debt collector may use his business name if such
            name does not indicate that he is in the debt collection business.” 15 U.S.C.
            §1692f(8).

    31. Defendant violated § 1692f(8) when it unfairly attempted to collect upon the subject debt.

 Any reasonable fact finder will conclude that Defendant’s inclusion of “TIME SENSITIVE

 DOCUMENT” on the front of the envelopes violates 15 U.S.C. § 1692f(8). As alleged, Plaintiff

 instantly opened Defendant’s mail because it said “TIME SENSITIVE DOCUMENT.” Upon

 information and belief, Defendant has determined that it collects more from consumers by

 including “TIME SENSITIVE DOCUMENT” on envelopes. On information and belief,

 Defendant’s research demonstrates that the least sophisticated consumer or the unsophisticated

 consumer is more likely to open letters sent in envelopes marked “TIME SENSITIVE

 DOCUMENT”.

    WHEREFORE, Plaintiff LILIANNE PEREZ, respectfully requests that this Honorable Court

 enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    d. Enjoining Defendant from further contacting Plaintiff; and
Case 9:20-cv-81675-AHS Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 6




    e. Awarding any other relief as this Honorable Court deems just and appropriate.

    Dated: September 14, 2020                             Respectfully Submitted,

                                                          /s/Alejandro E. Figueroa
                                                          Alejandro E. Figueroa, Esq.
                                                          Florida Bar No. 1021163
                                                          Counsel for Plaintiff
                                                          Sulaiman Law Group, Ltd
                                                          2500 S Highland Ave, Suite 200
                                                          Lombard, IL 60148
                                                          Telephone: (630) 575-8181 Ext. 120
                                                          alejandrof@sulaimanlaw.com
